DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
This Office Action is in response to the Application filed on September 2, 2019.  Claims 1-20 are presently pending and are presented for examination.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 2, 2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 110p in Fig 1.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because “herein is disclosed” is implied language and should be removed.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities: In Para 0049, “sensor reference to 306, … and sensor reference for 310” should be changed to -- sensor reference two 306, … and sensor reference four 310 --.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "an unmanned aerial vehicle" in line 5.  It is unclear if this is the same unmanned aerial vehicle recited previously in the claim, or if this is a different unmanned aerial vehicle.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "an unmanned aerial vehicle" in line 5.  It is unclear if this is the same unmanned aerial vehicle recited previously in the claim, or if this is a different unmanned aerial vehicle.  There is insufficient antecedent basis for this limitation in the claim.
In regards to claims 9-14 and 17-20, the claims are dependent upon a rejected claim and are therefore rejected.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Graber et al. (US 10397495; hereinafter Graber).
In regards to claim 1, Graber discloses of an unmanned aerial vehicle sensor calibration device (Abstract) comprising:
a sensor shield, comprising an inner portion and an outer portion (Fig 3, Parts 204, 202, 120, Fig 4, Column 3 lines 16-26; where the inside of the calibration room is the inner portion and outside of the walls, ceiling, and floor of the calibration room is the outer portion), and
configured to dampen transmission of a sensor input between the outer portion and the inner portion (Column 2 lines 15-27, Column 4 lines 1-31, Column 10 line 49 - Column 11 line 15, Column 3 lines 16-26, Fig 3, Parts 204, 202, 120, Fig 4), 
wherein the sensor input is provided for a sensor of an unmanned aerial vehicle (Column 4 lines 1-31, Column 2 lines 15-27, Column 10 line 49 - Column 11 line 15); and
a sensor reference, configured to generate a reference value for the sensor input for sensor calibration within the inner portion of the sensor shield (Column 4 lines 1-31, Column 4 lines 42-52, Column 2 lines 15-27, Column 10 line 49 - Column 11 line 15, Fig 4, Fig 5, Parts 110, 108, 106).
In regards to claim 2, Graber discloses of the unmanned aerial vehicle sensor calibration device of claim 1, further comprising an unmanned aerial vehicle landing area, rotatably movable within the sensor calibration device to position the sensor of the unmanned aerial vehicle to receive sensor input from the sensor reference (Column 8 lines 32-46, Column 11 lines 48-59, Column 4 lines 32-52, Fig 5).
In regards to claim 3, Graber discloses of the unmanned aerial vehicle sensor calibration device of claim 2, further comprising a motor, configured to rotate the unmanned aerial vehicle landing area to adjust an unmanned aerial vehicle heading to position the sensor of the unmanned aerial vehicle to receive sensor input from the sensor reference (Column 9 lines 14-49, Column 8 lines 32-46, Column 11 lines 48-59, Column 4 lines 32-52, Fig 5 and 6).
In regards to claim 4, Graber discloses of the unmanned aerial vehicle sensor calibration device of claim 3, further comprising one or more processors, configured to control the motor to rotate the unmanned aerial vehicle landing area to position the sensor of the unmanned aerial vehicle to receive sensor input from the sensor reference (Column 9 lines 14-49, Column 8 lines 32-46, Column 11 lines 48-59, Column 4 lines 32-52, Fig 5 and 6, Column 13 lines 8-46).
In regards to claim 5, Graber discloses of the unmanned aerial vehicle sensor calibration device of claim 1, wherein the sensor shield is configured to cover the sensor of the unmanned aerial vehicle (Fig 3, Parts 204, 202, 120, Fig 4, Column 3 lines 16-26, Column 6 lines 21-48).
In regards to claim 6, Graber discloses of the unmanned aerial vehicle sensor calibration device of claim 2, wherein the sensor shield is configured to cover the unmanned aerial vehicle when the unmanned aerial vehicle is landed in the unmanned aerial vehicle landing area (Column 5 line 59 – Column 6 line 9, Column 11 lines 48-59).
In regards to claim 7, Graber discloses of the unmanned aerial vehicle sensor calibration device of claim 1, wherein the sensor of the unmanned aerial vehicle is configured to generate sensor data representing the detected sensor reference value; further comprising one or more processors, configured to receive the sensor data and determine from the data a sensor calibration value (Column 6 lines 35-63, Column 13 lines 8-46).
In regards to claims 8-12, the claims recite analogous limitations to claims 1-5, respectively, and are therefore rejected on the same premise.  
In regards to claim 13, Graber discloses of the unmanned aerial vehicle sensor calibration system of claim 8, wherein the sensor shield is configured to surround the unmanned aerial vehicle when the unmanned aerial vehicle is landed in the unmanned aerial vehicle landing area (Column 5 line 59 – Column 6 line 9, Column 11 lines 48-59).
In regards to claim 14, Graber discloses of the unmanned aerial vehicle sensor calibration system of claim 8, further comprising one or more processors, configured to control the unmanned aerial vehicle to calibrate the sensor of the unmanned aerial vehicle using the sensor reference value (Column 6 lines 35-63, Column 13 lines 8-46, Column 4 lines 14-31).
In regards to claims 15-20, the claims recite analogous limitations to claims 1-5, respectively, and are therefore rejected on the same premise.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Foster et al. (US 20220026929) discloses of a sensor calibration system that includes shielding the sensors in order to obtain an accurate measurement.  
Falk-Peterson et al. (US 20210253242) discloses of a UAV launch system that is fully enclosed and calibrates the actuator assembly prior to launching the UAV.  
Miller et al. (US 20200055613) discloses of a shielding device that is configured to allow the UAV to fly into it and have a lid close afterwards.  
Wilcox et al. (US 10302452) discloses of a calibration system that is mobile and a UAV lands on.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE J KINGSLAND whose telephone number is (571)272-3268. The examiner can normally be reached Mon-Thurs 8:30-5:30, every other Fri 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.J.K./ Examiner, Art Unit 3663                                                                                                                                                                                         
/JAMES M MCPHERSON/Examiner, Art Unit 3663